Memorandum by the Court. Appeal from a judgment of the Supreme Court at Special Term, entered June 10, 1969 in Clinton County, which denied a writ of habeas corpus without a hearing. The petition is fatally defective for failure to comply with CP-LR 7002 (subd. [e], pars. 3, 5, 6). We particularly note that the appellant presently has an appeal pending in the United States Court of Appeals for the Second Circuit. (’See People ex rel. McAllister v. McMann, 25 A D 2d 460.) None of the issues raised by appellant are considered at this time. Judgment affirmed, without costs. Herlihy, P. J., Reynolds, Greenblott, Cooke and Sweeney, JJ., concur in memorandum by the court.